United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0511
Issued: September 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 30, 2014 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs (OWCP) dated December 18, 2014. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $2,775.32 from July 2, 2011 to May 4, 2013; (2) whether it
abused its discretion in denying waiver of the overpayment; (3) whether OWCP properly
directed recovery of the overpayment by deducting $184.62 from appellant’s continuing
compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 41-year-old distribution clerk, filed a Form CA-1 claim for benefits based on
traumatic injury on February 16, 2010 alleging that she injured her right elbow due to repetitive
pushing and pulling of mail. She filed a claim for benefits, which OWCP adjudicated as an
occupational disease claim and accepted for lateral epicondylitis of the right elbow. Appellant
underwent right elbow surgery on July 6, 2010. She has not returned to work since that date.
OWCP paid her compensation for temporary total disability compensation as of July 6, 2010.
On October 26, 2010 OWCP advised appellant of her periodic rolls compensation
benefits. The amount to be deducted for insurance benefits was noted. Postretirement basic life
insurance was noted to be deducted in the amount of $0.00. Appellant was advised that if she
had optional life insurance coverage and no deduction was shown, she should contact OWCP
immediately.
In an April 16, 2013 letter from the Office of Personnel Management (OPM) to OWCP, it
was indicated that as a compensationer appellant was eligible to continue the Federal
Employees’ Group Life Insurance (FEGLI) coverage with basic insurance code Y1 (Option B, 5
times salary, no reduction and Option C family, 1 no reduction multiple). It was also noted that
she had elected postretirement, no reduction beginning July 2, 2011.
On May 28, 2013 OWCP issued a preliminary determination that an overpayment had
occurred in the amount of $2,775.32 from July 2, 2011 to May 4, 2013. It noted that the
overpayment had occurred because the appropriate life insurance premiums had not been
deducted from her continuing compensation payments during that period. OWCP advised that
OPM’s April 16, 2013 letter indicated that appellant’s premiums were not being correctly
collected for optional life insurance postretirement, no reduction, commencing July 2, 2011. As
a result of this error, appellant had been overpaid for the period July 2, 2011 through May 4,
2013 in the amount of $2,775.32.
In an OWCP pay rate worksheet accompanying the notice of overpayment, the amount of
the overpayment was calculated based on the life insurance premiums not being deducted from
her monthly compensation checks from July 2, 2011 to May 4, 2013. It calculated the
overpayment by taking the amount she was paid compensation during this period, $69,914.43,
and subtracting this from the correct amount of compensation which she should have been paid,
$67,139.11, for a total overpayment of $2,775.32. OWCP further advised appellant that she had
been found without fault in the creation of the overpayment. It advised her that if she disagreed
with the fact or amount of the overpayment she could submit new evidence in support of her
contention or request a prerecoupment hearing. OWCP further advised appellant that, when she
was found without fault in the creation of the overpayment, recovery might not be made if it
could be shown that such recovery would defeat the purpose of the law or would be against
equity and good conscience.
On June 6, 2013 appellant requested a prerecoupment hearing and completed the Form
OWCP-20. She stated that she had a total monthly household income of $2,775.32, plus a social
security check in the amount of $877.00, which amounted to $3,641.64, and monthly expenses
totaling $3,429.00. Appellant, however, did not submit complete documentation supporting
these totals. She requested a prerecoupment hearing for the overpayment, which was held on
November 13, 2014. At the hearing appellant was advised that she needed to submit additional
2

documentation from her two most recent billing cycles to confirm her stated expenses in order to
obtain a waiver of the overpayment. The hearing representative afforded her 30 days to submit
this additional information. Appellant did not submit any additional information within the
allotted 30 days.
By letters dated September 17 and October 9, 2014, appellant was advised by OWCP that
postretirement basic life insurance benefits had been inadvertently overdeducted after
January 2012, resulting in an underpayment of compensation benefits in the amount of $285.60.
In a decision dated December 18, 2014, an OWCP hearing representative finalized the
preliminary determination regarding the overpayment of $2,775.32 for the period July 2, 2011
through May 4, 2013. He stated that on April 16, 2013 OPM had informed OWCP that appellant
was enrolled in FEGLI, with no reduction in postretirement benefits. OWCP was to begin
withholding premiums for this coverage effective July 2, 2011, but it was unaware of the
postretirement coverage and therefore under withheld that component of the premium.
OWCP hearing representative further found that appellant was not eligible for waiver of
the overpayment, as she had failed to submit the required, requested documentation to support
her stated income and expenses. He directed recovery of the overpayment by finding that a
monthly repayment of $200.00 was appropriate, an amount he found which would not cause
hardship based on her available monthly income. The hearing representative advised that
conversion of this monthly figure to a 28-day cycle resulted in a periodic withholding of
$184.62.
LEGAL PRECEDENT -- ISSUE 1
Under the FEGLI program, most civilian employees of the Federal Government are
eligible to participate in basic life insurance with one or more options. The coverage for basic
life is effective unless waived and premiums for basic and optional life coverage are withheld
from the employees’ pay. With certain restrictions, insurance benefits continue postretirement.
Insurance remains in effect until canceled and premiums due are to be deducted from the injured
employees’ compensation payments.2 When FEGLI premiums, including postretirement
insurance premiums are incorrectly withheld, the entire amount of the unpaid premium is
deemed an overpayment of compensation because OWCP must pay the full premium to OPM
upon discovery of the error.3
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from her compensation, so that
her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
2

5 C.F.R. §§ 870-73.

3

See James Lloyd Otte, 48 ECAB 334, 337 (1997).

3

month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage
subject to continuous withholdings from compensation payments with no reductions after age 65
(at a greater premium).4
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, she filed an election or waiver that remains in effect. Any employee who does not
file a Life Insurance Election with her employing office, in a manner designated by OPM,
specifically electing any type of Optional insurance, is considered to have waived it and does not
have that type of Optional insurance.5 When an under withholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because OWCP must pay
the full premium to OPM upon discovery of the error.6
ANALYSIS -- ISSUE 1
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment of compensation in the amount of $2,775.32 for the period July 2, 2011
to May 4, 2013.
Appellant has received compensation benefits from OWCP since July 6, 2010. While in
compensationer status, she remained responsible for all insurance benefits, including the
premiums for postretirement basic life insurance at whatever option appellant had selected.
While OPM notified OWCP by letter dated April 16, 2013 that appellant had elected the
postretirement, no reduction option beginning July 2, 2011, it did not provide documentation of
that election. In this case, the hearing representative simply relied on a statement from OPM and
placed the burden on appellant to disprove the fact of the overpayment.
In the N.J. case,7 the Board remanded the case to OWCP for further development because
the evidence was unclear as to why postretirement optional life insurance premiums had been
deducted as of a certain date. Similarly in this case the evidence fails to establish the basis for
the optional postretirement life insurance premiums for the no reduction option as the signed
election form is not in the record. The Board notes in this regard that when OWCP advised
appellant of her periodic rolls compensation benefits on October 26, 2010, it was noted that
postretirement basic life insurance premiums were being deducted in the amount of $0.00.
Appellant was advised that she should contact OWCP immediately if she did have optional life
insurance coverage. The record does not reflect that appellant ever advised OWCP that she did
in fact have optional postretirement life insurance coverage. It is unclear from the record why
OPM advised OWCP that these optional life insurance premiums should have been collected as
of July 2, 2011.

4

See James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

5

See J.L., Docket No. 14-1094 (issued June 25, 2015).

6

Id.

7

Docket No. 13-2164 (issued April 18, 2014).

4

Appellant would be responsible for the additional cost associated with her election of the
optional postretirement basic life insurance. However, as OWCP has not factually established
that appellant elected the optional coverage, there can be no finding of overpayment. The case
will be remanded to OWCP.8 On remand, OWCP should obtain from OPM the executed
election form completed by appellant, prior to determining whether appellant received an
overpayment of compensation. After such further development as OWCP deems necessary, it
should issue a de novo decision.9
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
received an overpayment in the amount of $2,775.32 for the period July 2, 2011 to
May 4, 2013.10
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: September 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
8

Supra note 5.

9

If OWCP verifies the fact of overpayment, it should further review the calculation of the overpayment, given
that these premiums were previously over deducted, as noted in OWCP’s letters of September 17 and
October 9, 2014.
10

In view of the Board’s finding that the case is not in posture for decision regarding whether appellant received
an overpayment of compensation, it is premature to address the issues of waiver and recovery.

5

